Citation Nr: 0519330	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  00-18 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC) in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to reimbursement of expenses incurred on travel 
to a private physician in El Paso, Texas, to include meals, 
lodging, and mileage.

(The claims of entitlement to service connection for post- 
traumatic stress disorder and a heart disability will be the 
subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to 
September 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Medical Administration 
Service (MAS) of the VAMC that denied the veteran's claim for 
reimbursement of expenses associated with travel to a private 
physician, located in El Paso, Texas, to include meals, 
lodging, and mileage.  In September 2002, the veteran 
testified at a Travel Board hearing before the undersigned.  
The Board remanded this case in August 2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In the Board's prior remand, the agency of original 
jurisdiction (AOJ) was instructed to issue a letter in 
compliance with Veterans Claims Assistance Act (VCAA).  This 
was not accomplished.  

In addition, the Board stated that it was unclear whether an 
MAS folder was created in conjunction with the veteran's 
claim.  The AOJ was instructed to make efforts to obtain the 
veteran's MAS folder, if one exists.  The AOJ was told that 
the Board needs the documents or copies of documents 
considered in the decision to deny the veteran's claim for 
reimbursement.  No action was undertaken.

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
United States Court of Appeals for Veterans Claims ("the 
Court") held that a remand by the Board imposes upon the 
Secretary of the VA a concomitant duty to ensure compliance 
with the terms of the remand.  It was further held that where 
the remand orders of the Board are not complied with, the 
Board errs in failing to insure compliance.  The Court also 
noted that its holdings in that case are precedent to be 
followed in all cases presently in remand status.  Id.

Accordingly, this case is returned for the following 
development:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority.  See, 
e.g., Pelegrini v. Principi, 18 Vet. App. 112 
(2004); VAOPGCPREC 7-2004 (July 16, 2004).  A 
notice consistent with 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and 
(4) request that the claimant provide any 
evidence in the claimant's possession that 
pertains to the claim.

2.  MAS should assemble all original records 
(including any MAS separate folder and all 
loose records), or legible copies thereof, 
pertaining to the veteran's claim and appeal 
for reimbursement of travel expenses.

3.  The AOJ should then readjudicate the 
veteran's claim on appeal, with application 
of all appropriate laws and regulations and 
consideration of any additional information 
obtained. If the decision with respect to the 
claim remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


